Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 28 April 2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 8-14 directed to a control method of vehicle non-elected without traverse.  Accordingly, claims 8-14 have been cancelled.  See below Examiner’s Amendment.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims

	Cancel claims 8-14.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claimed invention sets forth a unique controller for a wiper driven by a wiper driver not fairly disclosed by the prior art.  In particular, but not limited to, a controller that is configured to adjust a position of the wiper to enter a parking state after a preset time when a local interconnect network (LIN) communication system enters a limp home mode and the rotation of the wiper is stopped by a signal for turning off the wiper driver.  While it is known to put vehicles into a limp home mode via controllers (WO 2010046303) when a fault occurs within the vehicle operating system with the provision of allowing a few specific functions deemed necessary for safety (ex. wiper function), there appears no teaching of the specific adjusting of the wiper position as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
10 August 2022